Citation Nr: 0704559	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, with subsequent reserve service, including 
active duty for training in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2004 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The reopened claims for service connection are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in October 1981, the RO denied the 
veteran's claim for service connection for a neck disorder.  
The veteran did not appeal.

2.  Evidence received since October 1981 raises a reasonable 
possibility of substantiating the claim for service 
connection for a neck disorder.  

3.  By rating decision in May 1999, the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran did not appeal.

4.  Evidence received since May 1999 raises a reasonable 
possibility of substantiating the claim for service 
connection for a back disorder.  




CONCLUSIONS OF LAW

1.  The October 1981 rating decision denying service 
connection for a neck disorder is final.  38 U.S.C. § 4005(c) 
(1981); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 19.118, 19.153 (1981), 3.160, 20.1103 (2006).  

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a neck disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  The May 1999 rating decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991 and 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

4.  New and material evidence having been received, the claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

As a preliminary matter, in correspondence dated in April 
2003 (back disorder) and February 2004 (neck and back 
disorders), the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection and the requirements for reopening a previously 
disallowed claim.  These notices included information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide.  Both 
notices instructed the veteran to submit any evidence in his 
possession that pertained to his claims.  The April 2003 
notice, including a discussion of the new and material 
evidence requirements, was delivered before the initial 
denial of the back claim, in July 2003.  The February 2004 
notice, including a discussion of the new and material 
evidence requirements and the need for any evidence, was 
delivered before the denial of both claims, in May 2004.  
Following both notices, the AOJ subsequently readjudicated 
the claims based on all the evidence in May 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  

The expanded notice required by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) was sent to the veteran 
in June 2006.  The remand below will afford an opportunity to 
have the veteran examined.  

New & Material Evidence

In October 1981, the RO denied service connection for a neck 
disorder.  The veteran did not appeal the decision.  In May 
1999, the RO denied service connection for a back disorder.  
The veteran did not perfect a timely appeal.  Decisions of 
the RO which are not appealed are final.  38 U.S.C. § 4005(c) 
(1981); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 19.118, 19.153 (1981), 3.160, 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence at the time of the October 1981 decision 
included service medical records, which did not show any neck 
or back injury, symptoms, or manifestations.  There was a 
doctor's note, dated in April 1981, which noted the veteran's 
history of a fall and facial injury, with symptoms including 
numbness of the neck.  

At the time of the May 1999 decision, the record contained 
additional private and service department records.  These 
included a Statement of Medical Examination and Duty Status, 
DA Form 2173, showing the veteran was on active duty for 
training in May 1995, when he fell from a truck suffering 
trauma to his right shoulder and lumbar area.  Notes from a 
private physician show the veteran was seen in June 1995 for 
trauma to his low back and right shoulder.  He was 
subsequently seen in August 1995 for back, neck and right 
shoulder pain.  Medication and physical therapy were 
recommended.  When seen later in 1995, the veteran continued 
to have back and neck pain and continued treatment was 
prescribed.  The veteran was next seen in April 1996 for pain 
in his neck and back, status post back and neck trauma.  The 
private and military clinical notes reflected continuing neck 
and back complaints, and tests disclosed spinal 
abnormalities.  

At the time of the October 1981 and May 1999 RO decisions, 
there was evidence of injury in service and current 
disability.  However, there was no competent medical evidence 
that the linked current neck and back injuries to service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The nexus evidence was provided after these decisions.  In 
April 2004, for a medical evaluation board (MEB) report, a 
military physician expressed the opinion that the veteran's 
neck and low back disorders were incurred in line of duty and 
did not exist prior to service.  In the written opinion 
accompanying the report, the doctor linked the neck and back 
disorders to the fall from a truck during active duty for 
training in 1995.  The July 2004 physical evaluation board 
(PEB) report adopted the MEB findings and found that the back 
and neck disabilities were incurred or aggravated in line of 
duty, while the veteran was performing duty and entitled to 
basic pay.  

This nexus evidence was not previously submitted to agency 
decisionmakers.  By itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claims.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened.  It raises a reasonable possibility of 
substantiating the claims.  Thus, this evidence is new and 
material and requires the reopening of the claims.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a neck disorder is granted.  

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted.  




REMAND

In August 2002, the RO was considering other claims and the 
veteran was given a spine examination.  Diagnoses were lumbar 
myositis, herniated nucleus pulposus (HNP) L4-L5 by MRI 
(magnetic resonance imaging), and bulging L3-L4 by MRI.  The 
doctor expressed the opinion that, "The patient's lumbar 
myositis could be secondary to trauma suffered while in the 
military service.  The HNP, which is seen on the MRI could or 
could not be secondary to this.  There is not enough evidence 
to say that it is secondary to trauma suffered as mentioned 
in statement of medical examination and duty status, the last 
one dated 05/23/95."  The first two sentences of this 
opinion are very equivocal, while the last sentence appears 
to be looking for a scientific certainty in the evidence.  To 
properly decide this case, the Board needs a medical opinion 
that addresses the proper standard of review.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination of his spine.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
necessary to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
for his responses.  
a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's neck disorder began or 
increased in severity beyond its natural 
progress as the result of injury during 
his active duty for training?  If the 
disability was aggravated by active duty 
injury, express an opinion as to the 
percent due to pre-existing disability 
and the percent due to active duty 
injury.  Provide a diagnosis for any neck 
disorder incurred or aggravated during 
active duty.  
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's back disorder began or 
increased in severity beyond its natural 
progress as the result of injury during 
his active duty for training?  If the 
disability was aggravated by active duty 
injury, express an opinion as to the 
percent due to pre-existing disability 
and the percent due to active duty 
injury.  Provide a diagnosis for any back 
disorder incurred or aggravated during 
active duty.  

2.  Thereafter, readjudicate the issues 
on appeal.  If any determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last supplemental statement of the case.  
The veteran should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


